     Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 1 of 10




 UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK



DAVID LEIBOWITZ, BENJAMIN                 Case No. 1:19-cv-09236-KPF
LEIBOWITZ, JASON LEIBOWITZ,
                                          Honorable Katherine Polk Failla
AARON LEIBOWITZ, and PINCHAS
GOLDSHTEIN

     Plaintiffs,

v.

IFINEX INC., BFXNA INC., BFXWW
INC., TETHER HOLDINGS LIMITED,
TETHER OPERATIONS LIMITED,
TETHER LIMITED, TETHER
INTERNATIONAL LIMITED,
DIGFINEX INC., PHILIP G. POTTER,
GIANCARLO DEVASINI,
LUDOVICUS JAN VAN DER VELDE,
REGINALD FOWLER, CRYPTO
CAPITAL CORP., and GLOBAL TRADE
SOLUTIONS AG,

      Defendants.


                     Affidavit of Andreas M. Antonopoulos




                                      1
        Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 2 of 10



I, Andreas Antonopoulos, declare under penalty of perjury, as follows:

       1.      I am over the age of eighteen (18), I am not a party to this action, and I am a

resident of the United States of America. I have been retained as an expert in this matter.

       2.      I base the facts and opinions in this declaration on my personal knowledge,

education, experience, and documents provided to me by counsel. If called as a witness, I could

and would testify to the truth of these facts and opinions under oath.

       3.      I believe that my education and experience fully qualify me to make the statements

contained in this declaration.

       4.      I earned my bachelor’s degree (1994) in computer science and my master’s degree

(1995) in data communications, networks and distributed systems, both from University College

London, while also working in information technology (“IT”).

       5.      Since 1990, I have worked in the IT sector, with an emphasis on networks,

distributed systems, security, and training. I have secured three patents for network technology

inventions and have published more than 200 articles and reports on security, data centers, cloud

computing and cryptographic currencies.

       6.      I am considered one of the world’s foremost experts in Bitcoin and open

blockchain technology. I have worked in the Bitcoin and open blockchain industry since 2012.

       7.      In 2014 O’Reilly Media published my first book, MASTERING BITCOIN, a technical

book for programmers. The book is widely viewed as the definitive guide on the subject and to

date is the world’s most cited book on Bitcoin. In 2017, MASTERING BITCOIN 2ND EDITION, was

published.

       8.      Since 2014, I have published four more books on the topics of Bitcoin and open

blockchains. My sixth book, a technical book for programmers with a working title of MASTERING



                                                 2
        Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 3 of 10



THE LIGHTNING NETWORK,     is scheduled to be published by O’Reilly Media in the fourth quarter

of 2020.

       9.      I have testified as an expert witness before regulators with respect to Bitcoin

technology, before the Canadian Senate Banking and Commerce Committee, and before the

Economics References Committee of the Australian Senate.

       10.     I am a frequent keynote speaker at technology and security conferences

worldwide. I have been interviewed by Bloomberg, CNN, CNBC, CBS, NBC, ABC, BBC, the

Financial Times and many more media organizations for my industry expertise.

       11.     I am one of five directors of the CryptoCurrency Certification Consortium (C4), a

Canadian non-profit industry standards and certification organization. Among its other actions,

C4 occasionally hosts events called Blockchain Training Conferences which, as the name implies,

trains professionals including lawyers, certified public accountants, and auditors. I am involved

in setting curriculum goals and speaker selection for these events. Every attendee can earn a

Certified Bitcoin Professional (CBP) credential if they can demonstrate proficiency by passing an

examination. The Blockchain Training Conference in 2019 offered the first training workshop for

the new CryptoCurrency Security Standard Auditor (CCSSA) professional designation. I was part

of the steering committee which developed the CCSS standard upon which the CCSSA

examination is built.

       12.     I am a member of the Chicago Mercantile Exchange’s CF Benchmarks Core

Oversight Team, that reviews and oversees the application of the CF Benchmarks methodology

in publishing the CF Benchmark Reference Rates, including the Bitcoin Reference Rate (BRR)

and the Bitcoin Real Time Index (BRTI), which are regulated price indexes used in trading

cryptocurrencies and cryptocurrency futures in regulated exchanges.



                                                3
        Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 4 of 10



       13.     I am a teaching fellow for the University of Nicosia, where since 2014 I have been

teaching the Massive Open Online Course (MOOC), part of the M.Sc. in Digital Currencies. The

University of Nicosia M.Sc. in Digital Currencies, is the longest running and one of the first

university graduate courses on the topic of blockchain technology.

       14.     I set forth additional facts about my background and qualifications, including a

complete list of books that I have authored during the past several years, in my curriculum vitae,

attached as Exhibit A.

       15.     In my experience, cryptocurrencies like bitcoin and USDT present novel and

unique legal challenges, including because they are non-traditional asset classes, with unique

technical and financial properties. The technology of cryptocurrencies and blockchains also

changes very fast, at a speed that often outpaces the speed of development of relevant regulatory

and legal frameworks. Additionally, while the technologies of cryptocurrencies and blockchains

shares some superficial similarities with other financial technologies, they differ in fundamental

ways that have very few prior analogues and are difficult to explain to non-experts.

       16.     Accordingly, in my experience, as was true of the internet during the 1990s, many

legal professionals struggle with the technical, function, and evolving properties of

cryptocurrency, and therefore struggle with how pre-existing law might sensibly apply to them.

       17.     Kyle Roche, of Roche Cyrulnik Freedman (“RCF”), has demonstrated proficiency

in these areas, unlike most other lawyers in the industry. My work with Mr. Roche has been in

two contexts: (1) as an expert witness for a matter being litigated in the Southern District of

Florida concerning a dispute over the ownership of a large amount of bitcoin (Kleiman et al. v.

Craig Wright, Case No. 9:18-cv-80176 (S.D. Fla.); and (2) consulting with Mr. Roche in

connection with this case.



                                                4
          Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 5 of 10



          18.   In the Kleiman matter, Mr. Roche has repeatedly demonstrated an understanding

of the technical and functional properties of bitcoin, cryptocurrencies, blockchain, and their

underlying cryptographic principles superior to many other attorneys.

          19.   The complaint by Roche Freedman LLP filed was one of the first examples I have

seen where litigators have demonstrated an understanding of this complex and novel subject

matter.

          20.   As a thought leader in the industry, Mr. Roche was an invited speaker to the 2019

Blockchain Training Conference.

          21.   While I have not had the opportunity to work as closely with the other lawyers at

Mr. Roche’s firm, I have had the opportunity to review the work product produced by Mr. Roche,

Velvel Freedman, and Joseph Delich in both the Kleiman matter and the matter at bar. I have been

impressed with this work product and would expect them to demonstrate similar proficiency as

the case progresses to serve the members of the class to the highest standards of his profession.

          22.   In sum, for these reasons, I believe that Roche Cyrulnik Freedman LLP is uniquely

qualified to represent members of the class in this litigation.



Dated: January 27th 2020



                                               ANDREAS M. ANTONOPOULOS




                                                  5
           Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 6 of 10



                                           CURRICULUM VITAE
                                          Andreas M. Antonopoulos
                                         andreas@antonopoulos.com




ABSTRACT
Andreas M. Antonopoulos is a highly sought after world-class expert in Bitcoin and open
blockchain technology. Andreas has been working exclusively in the Bitcoin and Open
Blockchain industry since 2012.

In 2014 O’Reilly Media published Andreas’ first book, Mastering Bitcoin, a technical book for
programmers. The book is widely viewed as the definitive guide on the subject and to date is the
world’s most cited book on Bitcoin.1 Subsequently, Mr. Antonopoulos has authored 3 additional
books on the topics of bitcoin and open blockchains, with 2 more being published December
2019 and 4th Quarter 2020 respectively. He has testified before regulators as an expert witness
with respect to Bitcoin technology, once in 2014 before the Canadian Senate Banking and
Commerce Committee and again in 2015 before the Economics References Committee of the
Australian Senate.

In addition to his own projects within the industry, which demand the majority of his time, since
2014 he has served as a teaching fellow at the University of Nicosia, assisting with curriculum
content and design, as well as co-teaching the Introduction to Digital Currencies course.
Additionally, in 2014 he served as Chief Security Officer for blockchain.info, a well-known
bitcoin wallet and block explorer.

During college, Mr. Antonopoulos earned both his bachelors and masters degrees in Computer
Science from University College London. During college, he studied networks and distributed
systems while simultaneously working in IT. In fact, since 1990 Andreas has worked
exclusively in the Information Technology sector, with an emphasis on networks, distributed
systems, security, and training. He secured three patents for network technology inventions and
has been published in peer reviewed journals as well as mainstream media sources.

Andreas has authored hundreds of syndicated articles on security, cloud computing, and data
centers; and is a frequent keynote speaker at technology and security conferences worldwide. He
has been interviewed by Bloomberg, CNN, CNBC, CBS, NBC, ABC, BBC, the Financial Times
and many more media organizations for his industry expertise. He has been featured in numerous
documentary films and is a permanent host on the Let’s Talk Bitcoin podcast with more than 400
episodes recorded to date.

UNIVERSITY TEACHING AND RESEARCH
        2014-to date     University of Nicosia - Teaching Fellow “M.Sc. Digital Currencies”
        1995-1997        University College London - Research Fellow “Distributed Systems Lab”
        1994-1995        University College London - Teaching Assistant “Internet and E-Commerce”
1992-1994       University College London - Computer Lab Assistant


1
    According to a December 2nd, 2019 Google Scholar search

                                                       6
         Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 7 of 10




EDUCATION
1994-1995        M.Sc. Data Communications Networks & Distributed Systems (DCNDS).
                 University College London, London, UK.
                 M.Sc. Project in cross-platform distributed data exchange framework as part of the EU (HANSA
                 ESPRIT) funded project.
1991-1994        B.Sc. (Hons.) Computer Science.
                 University College London, London,UK.
                 B.Sc. Project in distributed collaborative computing, X-Windows screen-sharing protocol.

1989             Lycee Leonin, High School Diploma, Athens Greece

EXPERT WITNESS TESTIMONY
Canadian Senate Banking and Commerce Committee, presenting on Bitcoin and digital currencies, October 8, 2014.

        Economics References Committee of the Australian Senate, presenting on Bitcoin and digital currencies,
        March 4, 2015


PUBLISHED BOOKS
2014        Mastering Bitcoin, O’Reilly Media2
            1088 scholarly citations3

2016             The Internet of Money Volume 1, Merkle Bloom
                 58 scholarly citations

2016             Mastering Bitcoin 2nd Edition, O’Reilly Media
                 227 scholarly citations

2017             The Internet of Money Volume 2, Merkle Bloom

2018             Mastering Ethereum, O’Reilly Media
                 65 scholarly citations

20194            The Internet of Money Volume 3, Merkle Bloom

20205            Mastering the Lightning Network, O’Reilly Media

PUBLISHED ARTICLES
            1998 - date    More than 200 published articles and reports on Security, Data Centers, Cloud
            Computing and Cryptographic Currencies. (comprehensive listing available upon request)

                 INTERVIEWS
                 2012 - date More than 100 interviews on the topics of bitcoin and open blockchains


2
  World’s most cited book on bitcoin, according to Google Scholar
3
  Citation counts by Google Scholar - updated November 2019
4
  Published December 2019
5
  Due for publication Q4’2020

                                                       7
        Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 8 of 10



                including Bloomberg, CNN, CNBC, CBS, NBC, ABC, BBC, and Financial Times.
                (comprehensive listing available upon request)

                PATENTS
        System and Method for Securing Virtualized Networks USPTO 61/720,343
        System and Method of Subnetting a Virtual Network Identifier, USPTO 14/210,069
        System and Method for Dynamic Management of Network Device Data USPTO 9479P001

JOURNAL PUBLICATIONS
Peer-Reviewed Framework for Distributed Application Generation, SPEEDUP
              Volume 11, Number 1, pp.15-17, Scientific Journal, (Jun. 1, 1997)




                                                     8
       Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 9 of 10



              PROFESSIONAL HISTORY

              2012 – to date Founder, CEO - aantonop Companies
              Own and operate several companies focused on producing educational content about bitcoin and
              other open blockchains to people around the world. Manage a team of 11 people, producing
              videos, articles, interviews and books, public speaking, seminars, educational courses, and event
              management.

              2014 - to date     Teaching Fellow - University of Nicosia M.Sc Digital Currencies
              Co-teach the open “MOOC” course for UNIC’s MSc programme in digital currencies., the world’s
              first university course in digital currencies. Curriculum development, teaching.

              2014 Jan - Sep Chief Security Officer - Blockchain.info (bitcoin wallet and block explorer)
              Served as the Chief Security Officer (CSO), coordinating strategy for security, secure software
              engineering practices, and security operations.

2003 – 2011   Founding Partner, CIO, Lead Security Research Analyst - Nemertes Research
              Developed and managed research projects, conducted strategic seminars and advised
              key clients as the lead analyst in Information Security, Data Center and Cloud
              Computing. CIO for the firm, managed a diverse cloud infrastructure supporting
              distributed team. Responsible for HR and legal management. Founding partner and
              managing director.

2002-2003     Director Security Practice - ThruPoint Inc, NY
              Directed a team of 70-80 network security, information security and penetration testing
              engineers, ensuring consistent delivery of consulting and professional services across a
              global delivery team. Supported sales efforts as team lead and promoted standardization
              of deliverables. Worked on accurately predicting and accounting for work effort, profit
              margin and project management in sales proposals.

2001 - 2002   Security Practice Lead - Greenwich Technology Partners, NY
              Led the North East security practice, covering NY, NJ and CT, supporting sales
              operations (SME), delivering security advice and services and leading projects, including
              architecting global secure financial transaction network for SWIFT.

2000 - 2001   Founder - Managed Business Network, London, UK
              Consulting and integration services. This company was a successor to Phaia Limited.

1997-2000     Managing Director / Co-Founder - Phaia Limited, London, UK
              IT services and system administration.

1997-2000     Instructor - Security, Networking - Learning Tree International, London, UK
              Taught IT professionals 4-day intensive seminars on data communications, IT security, operating
              system security and network security. Highest rated instructor in Information Security for 2 years
              running.

1995-1997     Research Fellow - University College of London, Computer Science Department, London,
              UK
              ESPRIT-funded interactive media project. External Lecturer. Lead Research Fellow, ``Distributed
              Application Generation',” EPSRC-funded project.

1995-1997     Founder - Athena Systems Design Limited, London, UK

                                                      9
      Case 1:19-cv-09236-KPF Document 78-1 Filed 01/27/20 Page 10 of 10



            IT consulting, systems administration, network installation

1993-1995   IT Manager - Odey Asset Management, London, UK
            Responsible for all IT at this legendary and pioneering british hedge fund. Systems administration,
            telecommunication, Internet security, email services, fax/telex servers, desktop support, trading
            systems (Reuters/Bloomberg), training.

1991-1993   Freelance IT Consulting - London, UK
            IT support, systems administration, training

1990-1991   Network Support Engineer, Trainer - IBM Greece
            Network installation, technical support, training.

            Earlier work history available upon request




                                                   10
